Case 1:17-cv-04780-MKB-RLM Document 37 Filed 10/23/18 Page 1 of 3 PageID #: 207




                                                                          October 23, 2018

    VIA ECF

    Honorable Roanne L. Mann
    Chief United States Magistrate Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

           Re:     Mason et al. v. Lumber Liquidators
                   17-cv-04780 (MKB) (RLM)

    Dear Chief Magistrate Judge Mann:

            This office represents Plaintiffs in the above-captioned case. We write pursuant to
    Rule III.A. of Your Honor’s Individual Rules and Practices to request the Court’s
    intervention concerning various discovery issues. These discovery issues include (1)
    Plaintiff’s assertion of attorney/client privilege (hereinafter, “Privilege”) over
    communications related to their classification of the Store Manager (“SM”) and Store
    Manager in Training (“SMIT”) Position (collectively, the “Positions”) while
    simultaneously asserting an absence of willfulness and implicitly asserting a good faith
    defense, (2) the scope of discovery concerning Defendant’s nationwide policies and
    practices, and (3) Plaintiff’s requests to admit upon Defendant’s declarants. Plaintiffs
    believe a Court conference would be helpful in resolving these issues.

      •   Attorney/Client Privilege
           Defendant’s counsel, Littler Mendelson, P.C. took over the case from Jackson
    Lewis P.C. in or about January 2018. In doing so, Defendant amended their Answer to
    eliminate the previously-asserted seventh affirmative defense (i.e., “Defendant has acted
    in good faith and with reasonable grounds for believing that it had not violated the relevant
    provisions of federal and/or state law . . . .”). See Answer (filed Nov. 20, 2017, dkt 12). In
    the Amended Answer, however, Defendant asserted that
                    Plaintiffs cannot establish a willful violation under the FLSA or the
                    New York Labor Law. The FLSA limitation period should be two
                    years. Liquidated damages cannot be recovered under the NYLL.
    See Amended Answer, Seventh Affirmative Defense (filed Feb. 16, 2018, dkt 26).

           Plainly, Defendant removed the “good faith” defense asserted in the Answer to
    avoid waiving attorney-client communications concerning the classification of its Store
    Managers and Store Managers In Training. See Scott v. Chipotle Mexican Grill, Inc., 67 F.
Case 1:17-cv-04780-MKB-RLM Document 37 Filed 10/23/18 Page 2 of 3 PageID #: 208
    Honorable Roanne L. Mann
    Page 2 of 3
    Supp. 3d 607 (S.D.N.Y. Dec. 18, 2014) (finding a waiver of the Attorney/Client Privilege
    where Defendant asserts a good faith defense). Here, however, Defendant attempts to have
    its cake and eat it too by continuing to object and withhold documents on the basis of
    attorney/client privileged, while (1) denying willfulness, (2) denying a three-year statute
    of limitations should apply under the FLSA, and (3) claiming liquidated damages cannot
    be recovered under the NYLL. See Amended Answer, Seventh Affirmative Defense.

            By claiming “liquidated damages cannot be recovered,” Defendant implicitly
    alleges their actions were done in good faith, as good faith is a necessary element to avoid
    the imposition of liquidated damages. See Meidenbauer v. Zenith Acquisition Corp., 2018
    U.S. Dist. LEXIS 82738, *53 (stating that “the question of good faith would be relevant to
    whether Defendants could avoid paying an additional amount as liquidated damages.”)
    (citing N.Y.L.L. § 663(1)); Gonzalez v. Masters Health Food Serv., 2017 U.S. Dist. LEXIS
    139174, *51 (S.D.N.Y. July 27, 2017) (“Liquidated damages are also available under
    NYLL ‘unless the employer proves a good faith basis to believe that its underpayment of
    wages was in compliance with the law.’”) (citing NYLL §§ 198(1-a), 663(1)). Accordingly,
    Defendant has waived Privilege.

            Moreover, even Defendant had only asserted their actions were not willful, such
    defense similarly waives the Privilege, as the justifications in Chipolte are equally relevant
    in a willfulness defense (i.e., a defendant cannot both obtain the benefits of an affirmative
    defense where information pertaining to that affirmative defense is purportedly off-limits
    due to Privilege). Here, Plaintiff has no way to determine whether Defendant’s actions
    were willful without ascertaining whether Defendant was advised by counsel that the
    Positions were misclassified.

            Defendant presently references an objection based upon privilege as to nearly every
    discovery request asserted (see Exhibit 1, Defendant’s Answers to Plaintiff’s Third Set of
    Document Requests), as well as produced a privilege log referencing advice between Littler
    and Defendant. 1 See Exhibit 2, Privilege Log. In addition to the foregoing, Defendant
    changed the pay practices in or about December 2016 for the Positions, yet there is no
    privilege log identifying communications between counsel and Defendant. Accordingly,
    the privilege log itself is wholly incomplete and, in any event, all Privilege with regard to
    the communications referenced therein are waived based on the foregoing.

        •   Nationwide Policies and Practices and Opt-in Discovery
             Presently, discovery has focused on the named Plaintiffs, as conditional
    certification has not been granted. Plaintiffs sought all information concerning the named
    Plaintiffs, themselves, as well as policies and procedures effecting all SMs and SMITs

    1Notably, there is no privilege log with respect to communications between Jackson
    Lewis and Defendant. Plaintiff understands Jackson Lewis was the main advisor to
    Defendant during the 2016 change in pay practices of the Positions, yet there is not even
    a privilege log for Jackson Lewis’ interactions with Defendant. Moreover, Plaintiffs
    believe Jackson Lewis was removed from the case due to their potential involvement as a
    fact witness – as a result of providing advice to Defendant concerning the classification
    of these Positions.
Case 1:17-cv-04780-MKB-RLM Document 37 Filed 10/23/18 Page 3 of 3 PageID #: 209
    Honorable Roanne L. Mann
    Page 3 of 3
    nationwide. Defendant, however, refuses to provide any policies or procedures that do not
    expressly pertain to the Named Plaintiffs. Plaintiffs contend this is far too restrictive and
    precludes obtaining additional information in support of a class adjudication efforts.

            Presently, the parties have not exchanged information concerning opt-in Plaintiffs,
    as no class/collective has been certified, but the parties anticipate conducting such
    discovery, based upon a representative sampling given the sheer number of opt-ins
    Plaintiffs, when conditional certification is granted.

      •     Plaintiffs’ Requests To Admit
             Through Defendant’s interrogatory responses and Rule 26 disclosures, Defendant
    identified twenty-four individuals for whom they obtained declarations from. In response,
    Plaintiff issued approximately 38 largely identical requests to admit to each declarant,
    which seeks information that counsel would likely exclude from a declaration. See Exhibit
    3, Excerpt of Requests to Admit. Defendant has advised that they will seek to move for a
    protective order by claiming such information is unduly burdensome, not proportional, and
    otherwise irrelevant. Plaintiffs believe these objections to be without basis. First, the
    individuals are relevant, as Defendant itself identified these individuals and spent
    considerable time and resources interviewing and taking sworn statements from each of
    them. Second, the requests to admit are not burdensome, as they seek straight-forward
    information (i.e., have you “cleaned the bathroom”), which requires only truthful answers.
    Third, serving requests to admit is far less burdensome than deposing each and every
    individual, who likely work throughout the country. The simple fact is that Defendant’s
    will likely rely on these declarations in opposition to future motions before this Court, and
    these requests to admit will be helpful in gauging the completeness of such declarations.

      •    Defendant’s Production
            Presently, there are five Plaintiffs and thirteen opt-in Plaintiffs that worked all
    around the country. While both Parties spent considerable time engaging in mediation
    efforts, including discovery related exclusively to mediation, Plaintiffs are presently
    concerned about the lack of production to-date coupled with the upcoming December 7,
    2018 discovery deadline. Specifically, Defendant’s production presently includes 1,079
    documents, in a case where we should have hundreds of thousands of documents (e.g.,
    daily store-wide emails for each Plaintiff; nationwide policies and practices; complaints by
    putative class/collective members; etc.). Plaintiffs are alarmed at the likelihood of receiving
    a data dump within the next few weeks on the eve of taking 30(b)(6) depositions and
    defending the named Plaintiffs’ depositions. We do not fault Defendants, as the counsel
    for the parties have worked diligently together in a cooperative manner to resolve our
    differences and engaged in numerous meet and confer conferences. Nonetheless, we
    request a court conference to address these issues so that we can address these issues

                                                   Very truly yours,

                                                   /s/ Justin R. Marino
                                                   Justin R. Marino
    cc:    Defendant’s Counsel (via ECF)
